Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
Claims 1-12 and 14-21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,866,999.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter recited in the claims of the instant application are now broader than the features included in the claims of the ‘999 patent.  For example, claim 1 of the instant application recites some of the features in claim 1 of the ‘999 patent, but does not include features relating to the map and delivery radius in claim 1 of the ‘999 patent.  Additionally, the dependent claims of these cases recite similar and/or the exact same features.  Therefore, as the instant claims are a broader version of the patented claims, these claim sets anticipate each other and are rejected under obviousness-type double patenting.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1, 3, 9, 17 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. 2010/0113066 to Dingler in view of U.S. Patent Pub. 2012/0270563 to Sayed and U.S. Patent Pub. 2010/0216491 to Winkler. 
Regarding independent claims 1, 17 and 20 Dingler teaches a location based method for communication, the method comprising:
receiving, at a sender mobile device comprising at least one processor, a selection input identifying a recipient and a geographic location (see Figs. 2-4 and sections [0063] to [0064], which teach receiving the sending user’s selections for a recipient and the geographic location for delivery of a message to the recipient’s device).    
Regarding the features in claims 1, 17 and 20 reciting:
“generating, at the sender mobile device, a location based message comprising a content message and the geographic location; 
initiating communication of the location based message to the recipient via a network”, Sayed is added.   
In an analogous art, Sayed teaches a location based message system.  As shown in Figs. 6-10 and as described in sections [0096] to [0108], Sayed teaches interfaces which allow a first user to define a designated area of delivery for a “thread” message and a radius of proximity from which a marker shows on a map interface when the second device is within the proximity radius.  See also Figs. 6-8, 14-17, 19 and 24 to 27, which show an icon, where the first user enters the message and parameters (“submitting the message” last step in Fig. 6), and “initiates the communication of the location based message” and “causing delivery of the message” is performed in Fig. 8.  
Therefore, as Dingler teaches a user entering a recipient and a location for messages, and as Sayed explicitly teaches generating and initiating the delivery of the message, it would have been obvious to modify Dingler to use the generation and delivery of Sayed, for reasons taught in Sayed, which are to generate, display and deliver messages based on location of the receiver device.   
Regarding the amendments which now recite “causing display, on a sender map interface of the sender mobile device, of a sender message marker marking the geographic location, the sender message marker comprising a first characteristic indicating that the location based message was sent; 
causing display, on a recipient map interface of a recipient mobile device associated with the recipient, of a recipient message marker marking the geographic location, the recipient message marker comprising a second characteristic indicating that the location based message was received”, although section [0033] of Dingler teaches using a mapping program and Sayed teaches displaying pin icons on a map interface at the geographic location, and sections [0034] and [0071] of Dingler teach marking messages as sent and confirmed as received, Winkler is added.
In an analogous art, Winkler teaches a location based message system.  As shown in Figs. 6A to 6C and as described in sections [0054] to [0061], Winkler teaches that the message icon used on the map interface changes when an event happens at the location or the message is read.  For example, Winkler teaches that the changes to the icon may be, color, type, brightness or additional information may be displayed when the location based message is read and replied to by the receiving device.  
Therefore, as Dingler/Sayed teach using map interfaces and marking messages as read and received, and as Winkler explicitly teaches changing the displayed message icon upon a reading interaction by the receiving device, it would have been obvious to one of ordinary skill to modify Dingler to change the characteristic of the message icon based on a user reading and/or replying as in Winkler, as all these references teach that confirmations of read/reply should be made known or visible.  
Regarding claim 3, which recites “further comprising notifying the recipient mobile device, using a push message, of the location based message”, see sections [0051] to [0052] and [0065] of Dingler, which teach push notifications, as recited.
Regarding claim 9, which recites “wherein initiating communication of the location based message from the sender mobile device to the recipient mobile device comprises communicating a single message service (SMS) text message to the recipient mobile device, wherein the SMS text message indicates availability of the first content message”, see section [0066] of Dingler which teaches SMS messages, which also include URLs, which indicate the availability of content, as recited.
Regarding claim 19, which recites “further comprising an output display coupled to the one or more processors and the memory; wherein the operations further comprise in response to determining that the recipient mobile device is in an area associated with a geographic location from the plurality of locations initiating display of the first content message on the output display, see Dingler and Sayed, as described above.

5.	Claims 2,4,16 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dingler, Winkler and Sayed, as applied to claim 1 above, and further in view of either one of U.S. Patent Pub. 2014/0066106 to Ngo or U.S. Patent 8,649,803 to Hamill. 

Regarding claim 2, which recites “wherein the communicating of the location based message is via a cloud server computer”, as Dingler teaches the communication of the message, but does not teach the cloud server, either one of Ngo or Hamill is added.
In an analogous art, Ngo and Hamill teach cloud based SMS messaging platforms which deliver messages also using geo-fences.  See for example, sections [0090] and [0099] to [0100] of Ngo, and see Fig. 2 and the description in columns 7-9 of Hamil, both of which teach cloud servers which store geo-fences for message delivery.
Therefore, as Dingler and Ngo/Hamill teach location based messaging, and as either Ngo/Hamill teach that the server is cloud-based, it would have been obvious to one of ordinary skill to modify Dingler to use a cloud server in either Ngo/Hamill, in order to offload this task from the network, and for reasons taught in Ngo/Hamill.  
Regarding claim 4, which recites “further comprising: receiving, the push message; and in response to receiving the push message, synchronizing, an unfound message list”, as described above, Dingler teaches receiving the push message, and either one of Ngo/Hamill teach receiving all stored messages to be delivered (which is the “unfound message list”), see section [0099] of Ngo, and operation 268 of Hamill in column 14.
Regarding claim 16, which recites “receiving, at the input device of the first mobile device, location input comprises: receiving a location search input; displaying a list of locations in response to the location search input; and receiving a location selection input selecting a first location associated with the first delivery area from the list of location”, as described above, Dingler teaches receiving the first geofence input and Ngo teaches (see Figs. 10-12 and 14-15 as in sections [0064], [0069] to [0071] and [0078]) of searching favorite places near a location and displaying the results.  Therefore, the combination of references teach and/or render obvious these features. 
Regarding claim 18, which recites “further comprising an antenna coupled to the one or more processors, the antenna configured to communicate the location based message via the network”, see Dingler and Ngo/Hamill which teach mobile devices connected to networks which include antennas, as recited.

6.	Claims 5-8 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dingler, Sayed, Winkler and either Ngo/Hamill, as applied to claim 4, in view of U.S. Patent Pub. 2014/0057648 to Lyman. 

Regarding claim 5, which recites “further comprising measuring, a location change of the recipient mobile device”, although Dingler teaches detecting that a geo-fence boundary is crossed, as it not explicitly due to “measuring a location change”, Lyman is added.  
In an analogous art, Lyman teaches location monitoring systems of mobile devices crossing geo-fences.  See for example, section [0061] for determining the location change and crossing a geo-fence and section [0063] for receiving a text message when crossing the geo-fence.
Therefore, as Dingler and Lyman teach location based messaging, and as Lyman teaches determining a location change and geo-fence breaching, it would have been obvious to one of ordinary skill to modify Dingler to use a “measured location change” to determine geo-fence crossing, for reasons as taught in Lyman.  


Regarding claim 6, which recites “further comprising determining, based on the measuring of the location change, that the recipient mobile device is in an area associated with the geographic location”, see both Dingler and Sayed and sections [0061] and [0063] of Lyman above. 
Regarding claim 7, which recites “further comprising: adding the first content message to a local found list; and outputting a found notification”, see section [0034] of Dingler for a receipt (found notification) of an SMS message, which is received from the second device when read, as now recited. 
Regarding claim 8, which recites “further comprising: updating, a first content message status associated with the location based message in response to the determining that the recipient mobile device is in the area associated with the geographic location”, see sections [0067] and [0071] of Dingler which teach marking the message as received (status) and see Sayed and Lyman.
Regarding claim 14, which recites “further comprising: receiving, at the first mobile device a receipt notification in response to the determining that the recipient mobile device is in the area associated with the geographic location”, see sections [0034], [0053] and [0067] of Dingler, as recited.

Claims 10-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dingler, Winkler and Sayed, as applied to claim 1 above, and further in view of U.S. Patent 8,626,187 to Grossman.

Regarding claim 10, which recites “wherein receiving, at the input device of the first mobile device, the location input comprises: displaying a map interface on a touch screen of the first mobile device; and receiving a location selection via the touch screen displaying the map interface”, as Dingler does not explicitly teach displaying a touch sensitive map, Grossman is added.  
In an analogous art, Grossman teaches a mobile device which allows the user to define geo-fences.  As shown in Fig. 5, Grossman teaches a touch sensitive screen and a “create geo-fence” button 508.  See column 12, lines 23-34, which teach that the location of the user’s touch defines the center of the geo-fenced area. 
Therefore, as Dingler and Grossman teach location based messaging, and as Grossman teaches the features related to the touch screen delivery area interface, it would have been obvious to one of ordinary skill to modify Dingler to use the interface as taught by Grossman, for the reasons as taught in Grossman, and touch screens simplify input operations. 
Regarding claim 11, which recites “wherein receiving, at the input device of the first mobile device, the location input comprises: receiving a delivery radius input on the touch screen displaying the map interface, wherein the delivery radius defines, at least in part, a boundary of an area associated with the geographic location; and displaying a visual indicator of the location selection and the delivery radius on the touch screen display”, see column 4, lines 7-13 of Grossman which teach defining the radius of the geo-fence around the defined center point and see column 6, lines 43-45 which also teach allowing the user to define the radius of the geo-fenced area, and also see column 9, lines 26-28, which teach receiving the radius value and see column 7, lines 32-36, which teach receiving the data defining the geo-fence via the touch sensitive display and see Figs. 3 and 5 for displaying a circular geo-fence.  
Regarding claim 15, which recites “further comprising: receiving, at the first mobile device, an expiration input identifying an expiration time period; wherein the expiration input is received at the first mobile device prior to a beginning of the expiration time period”, see for example, sections [0049] and [0068] of Dingler, which teach the ”user defined expiry time period” for the location based content delivery, as recited. 

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dingler, Winkler, Sayed, and Grossman as applied to claim 10 above, and further in view of U.S. Patent 8,433,296 to Hardin. 

Regarding claim 12, which recites “further comprising: receiving at the sender mobile device, a first visible message setting prior to initiating communication of the location based message; and transmitting a notification to the recipient mobile device identifying the boundary of the area associated with the geographic location”, although Dingler teaches the mapping program which allows the first user to see a delivery area point and map, as this is not sent to the destination mobile device, Hardin is added. 
In an analogous art, Hardin teaches a mobile device system which allows a user to create areas for specific content delivery.  As shown in Fig. 2 and 5, and as described in column 5, lines 15-37, which teach that the content sent to a mobile device is a destination map, when they enter the sponsored (geo-fenced) area. 
Therefore, as both Dingler and Hardin teach using maps for location based messaging, and as Hardin teaches sending the destination area map to the second user, it would have been obvious to one of ordinary skill to modify Dingler to send the map created by the first user to the second user, to inform the second user of proximity.  
	
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dingler, Winkler and Sayed, as applied to claim 20 above, and further in view of U.S. Patent 8,923,823 to Wilde. 

Regarding claim 21, which recites “the operations further comprising: sending a registration communication to a cloud server computer; receiving a second location based message from a third mobile device via the could server computer; in response to a first visible message setting of the second location based message, storing the second location based message without generating a user notification to notify a user of the mobile device of the second location based message; determining a second delivery area associated with the second location based message; determining a current location of the mobile device; generating and output a second location based message notification in response to a determination that the current location of the mobile device is within the second delivery area”, as Dingler teaches these features of message delivery, except for the first recited step of “receiving a registration communication to the cloud server”, Wilde is added to show this feature.  

In an analogous art, Wilde teaches a cloud based message delivery system (see the description of Fig. in columns 4-5).  Regarding the feature of “receiving a registration from a user who wants to use the cloud based message delivery system”, see column 5, line 38 of Wilde teaches this feature of receiving registrations.  
Therefore, as Dingler and Wilde teach location based messaging, it would have been obvious to modify Dingler to receive a registration request as in Wilde, to ensure only registered users may interact with the system, as desired and as is conventional.  


Response to Arguments
Applicant’s arguments filed 7-29-22 with respect to the claims have been considered but are now moot because of the new grounds of rejection (Winkler reference). 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN S KELLEY/Primary Examiner, Art Unit 2646